Citation Nr: 1423173	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  06-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral glaucoma.

2.  Entitlement to service connection for bilateral eye disability (other than glaucoma).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew an August 2006 request for a Board hearing in September 2006.  This matter was previously before the Board in August 2013, and September 2012, when it was remanded for additional development.

In the most recent statement of the case (May 2013), the RO considered several separately diagnosed eye disabilities.  The caption has been altered to reflect the decision below.  


FINDINGS OF FACT

1.  The Veteran's bilateral glaucoma first manifested in service.  

2.   Refractive error of the eye is not a disability subject to VA compensation; congenital and developmental defects are not subject to VA compensation; other current eye disabilities were not manifest in, or otherwise related to, active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral glaucoma is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for an eye disability other than glaucoma are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By a VCAA letter issued in March 2005, the Veteran was apprised of the information and evidence necessary to substantiate his claims for service connection.  He was informed of the information and evidence he was responsible for providing, and the information and evidence that VA would obtain.  Although the Veteran was not provided notice of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Board finds that the Veteran has not been prejudiced by this notice defect.  The Board finds that the Veteran had actual notice in this regard, as an October 2006 letter compliant with the specificity requirements of Dingess was provided with respect to a separate service connection claim during the Veteran's active appeal of the instant claim.  Moreover, the Veteran was represented by The American Legion, a veteran's service organization experienced in handling service-connection claims.  Finally, the effective date and disability rating are "downstream issues" following an award of service connection, and the he will have the opportunity to initiate an appeal on those issues if he disagrees with the determination to be made by the RO in giving effect to the Board's grant of service connection for glaucoma.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO obtained the Veteran's pertinent postservice VA and private treatment records.  The Board notes that it is unclear whether the electronic record contains all service treatment records (STRs).  However, as discussed in more detail below, the diagnosed eye disabilities other than glaucoma (for which service connection is granted herein) are either not diseases or injuries for which service connection may be awarded or were acute injuries not manifested until 20 years postservice.  Furthermore, the only injury the Veteran alleges to have taken place in service was exposure to mustard gas, not an eye trauma leading to abrasion or scarring, and the disability for which benefits granted herein incorporates the symptoms of which he complains.  Thus, the Board finds that remand to locate any potentially missing STRs would not provide any benefit to the Veteran and is unnecessary.   

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  As will be discussed in greater detail below, the Veteran was afforded adequate VA examinations in April and October 2013, and the RO sought an independent medical opinion in May 2013.  Taken together, the reports are adequate for rating purposes and provide substantiated rationales sufficient to allow the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [The examinations are not probative with respect to glaucoma; however, as that claim is granted herein, remand for an additional examination is unnecessary.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In January 2005, the Veteran requested that his previously denied claim for bilateral eye disability (blurred vision) be reopened.  At that time, he attributed his disability to mustard gas exposure.  However, he has not demonstrated that he has the training and expertise necessary to competently diagnose an eye disability or opine as to its etiology, which are complex medical questions not capable of lay observation.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board will consider whether the competent medical evidence of record shows that any current eye disabilities are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Glaucoma

It is not in dispute that the Veteran has a current diagnosis of bilateral glaucoma.  [The Board notes glaucoma is "usually characterized by an increase in intraocular pressure that causes pathologic changes in the optic disk and typical defects in the field of vision" DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 782 (32d ed. 2012).]  The question remaining is whether his glaucoma is related to his active service.  

On June 1980 enlistment examination the Veteran was clinically evaluated as normal, with no relevant medical history.  In August 1986, the veteran sought treatment for blurred vision in his left eye.  His STRs indicate that, at that time, his cup-to-disc ratio was 4/5 and his intraocular pressure (IOP) was 11 in the right eye and 15 in the left.  He was referred for an ophthalmology consultation with a provisional diagnosis of glaucoma.  

The Veteran was seen in the ophthalmology clinic the following month.  Although the record is difficult to read, it shows cup-to-disc ratios of 0.1 in the left eye and 0.2 in the right eye.  He was to follow-up in one year.  

In March 1987, he again sought treatment for blurred vision.  His cup-to-disc ratio was recorded as 0.3, with an IOP of 19 in the right eye and 21 in the left.  This record is also quite difficult to read, but appears to indicate early intervention (EI) for the physiological changes in the Veteran's eyes.  

In July 2010, the Veteran brought his STRs to a VA eye appointment.  The treatment provider noted a history of primary open angle glaucoma suspect.  The Veteran's history indicates that his IOP had increased to 27 in each eye by September 2009, that he began to use glaucoma medication for his left eye in November 2009, and that he began to medicate his right eye in July 2010.  His STRs were reviewed and interpreted, by the medical provider, as showing an in-service diagnosis of cup-to-disc asymmetry and referral for glaucoma treatment.  The Board finds that this assessment is consistent with the record and is, therefore, highly probative evidence in support of a nexus between the Veteran's glaucoma and his active service.  

On April 2013 VA examination, the examiner diagnosed bilateral open angle glaucoma suspect requiring continuous medication for treatment.  The examiner stated that she reviewed the Veteran's military records in detail, but did not refer to the September 1986 or March 1987 records, and opined only as to the etiology of his refractive error and, in a November 2013 addendum, to left eye corneal abrasion.  As there was no nexus opinion provided with respect to the Veteran's glaucoma, the April 2013 medical opinion report is not probative with respect to glaucoma.

The RO sought an independent medical opinion in May 2103.  The expert stated that "[t]here was no medical evidence of a diagnosis, treatment or injury for the Veteran's claimed eye condition, glaucoma while in service."  However, as discussed above, his STRs do reference glaucoma and may be reasonably read to indicate in-service diagnosis and treatment.  Thus, it appears that the May 2013 medical independent medical opinion report is based on an inaccurate factual premise and has no probative value with respect to glaucoma.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

On October 2013 VA examination, the examiner noted primary open angle glaucoma suspect treated with medication.  However, the opinion did not address glaucoma and has no probative value with respect to that diagnosis.

As the only probative evidence of record supports a nexus between the Veteran's glaucoma and his active service, service connection is warranted.

Eye Disabilities Other Than Glaucoma

The Veteran has also been diagnosed with refractive error, tilted left eye disc, left eye corneal scar, and a history of left eye corneal abrasion.  

Under 38 C.F.R. § 3.303(c), refractive error of the eye and congenital or developmental defects "are not diseases or injuries within the meaning of applicable language."  The May 2013 independent medical expert concurred with the April 2013 VA examiner's opinion that the Veteran's tilted left optic disc was congenital, and no other evidence of record, to include the Veteran's testimony suggests otherwise.  Thus, service connection for refractive error and tilted left optic disc is barred as a matter of law.  

With respect to left eye corneal abrasion, the Veteran has not alleged that he suffered a corneal abrasion in service, or that he sought treatment for a corneal abrasion in service.  A corneal abrasion was noted in a July 2010 treatment record; however, the October 2013 VA examiner explained that "an abrasion indicates something that occurred very recently and most minor abrasions heal within 24-28 hours."  The May 2013 independent medical expert opined that the July 2010 "corneal abrasion was at least as likely as not an acute, transient and limited symptom."  Thus, a July 2010 abrasion would not be the result of active service 20 years prior, and service connection for this disability is not warranted.  

Similarly, the first mention of a corneal scar is on VA examination in October 2013.  The April 2013 examiner was specifically requested to identify all eye disabilities (whether related to service or not), and did not note any scarring or trauma/injury that could lead to scarring, and the May 2013 independent medical expert did not note any evidence of scarring in his review of the record.  Thus, the evidence suggests that the Veteran's corneal scar was incurred between April and October 2013.  [The October 2013 VA examiner's opinion states that the scar "is at least as likely as not" related to the 2010 abrasion, but in context it is clear that this is a typographical error, as the  examiner noted that the description of the 2010 injury "does not match the appearance of the scar today (linear vs round)."]  Furthermore, there is no evidence that the recently developed scar causes the symptoms (that the Veteran asserts have persisted since service) upon which this claim is based.  

The Board has considered the Veteran's September 1986 STR noting lattice with atrophic holes.  However, there is no subsequent mention of this condition in his VA examinations or treatment records, and the Board finds that the lattice noted in service resolved without further complications or residuals.

Consequently, service connection for a left corneal scar is not warranted.  


ORDER

Service connection for bilateral glaucoma is warranted.  To that extent, the appeal is granted.  Service for an eye disability other than glaucoma is denied.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


